Citation Nr: 1641085	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a cerebrovascular accident (CVA), including a transient ischemic attack (TIA), to include as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

Veteran, D.K., and J.P.

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The Veteran served on active duty from July 1976 to July 1996.

The Board observes that his DD Form 214 reflects that he was called to active duty in support of Operation Desert Shield/Storm from August 1990 to July 1996.  However actual service in Southwest Asia is not demonstrated.  Indeed, on his application for VA compensation received in November 2007, he affirmatively denied being stationed in the Gulf after August 1, 1990, and his STRs reflect having received medical treatment in no foreign country except Germany.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which declined to reopen previously denied service connection claims for a heart disability and CVA. 

In October 2011, the Veteran, D.K, and J.P. testified before a Veterans Law Judge (VLJ) who is not currently available to participate in a decision in this appeal.  Although offered an opportunity to appear at an additional hearing before a different VLJ, the Veteran declined and asked that his case be considered based on the evidence of record.  See Response Form received in June 2016. A transcript of the October 2011 hearing is associated with the Veteran's claims file.

In a January 2014 decision, the Board reopened the claims for service connection for a heart disability and a CVA, both to include as secondary to service-connected hypertension, and remanded the underlying service connection claims for further development.  Those claims have since returned to the Board for further appellate consideration.

The issue of service connection for a CVA is again addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a currently diagnosed heart disability, including any manifested by PVCs and/or non-specific intraventricular conduction delay.


CONCLUSION OF LAW

The criteria to establish service connection for a heart disability, other than already service connected hypertension, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.30 3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in April 2011 that informed him of the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence.  The Veteran was also provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal and was provided notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also notified of what constitutes both "new" and "material" evidence in February 2010 as it relates to his previously denied claim for service connection for a heart disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

VA also satisfied its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The Veteran's claims file contains his service treatment records (STRs), post-service VA and private medical evidence, a medical treatise article, a hearing transcript, and statements of the Veteran and his representative in support of the claim.  VA complied with all assistance provisions of the VCAA, to include substantial compliance with the Board's January 2014 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to that remand, the AOJ obtained April 2014 VA medical opinion which the Board finds adequate to decide the heart claim.   The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. 

He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

The transcript of the October 2011 Board hearing reflects that the VLJ identified the issue on appeal and elicited testimony from the Veteran regarding the relevant elements of his claim, including any current heart treatment.  See 38 C.F.R. § 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


III.  Factual Background

The Veteran's entrance examination report dated in September 1976 shows that the Veteran had a normal clinical evaluation of the heart.  A September 1990 Periodic Non-fly Examination Report also shows a normal clinical evaluation of the heart.  A November 1990 Report of Medical Examination notes EKG evidence of sinus bradycardia with first atrioventricular (AV) block with occasional premature supraventricular complexes.  During a June 1993 consultation for hypertension, a history of a heart murmur was noted, but physical examination was normal.  A June 1994 STR shows an impression of questionable hypertension.  During a December 1995, inpatient admission for alcohol rehabilitation and detoxification, a finding of first degree AV block was noted.  An April 1996 EKG shows evidence of an AV block with a mitral valve prolapse; the EKG was otherwise within normal limits.    
At separation in March 1996, he reported having had chest pain and high blood pressure during service.  He denied having had any palpitations/pounding heart and "heart trouble."

Saint Francis hospital records dated in August 2006 show complaints of chest pain and chest x-rays show revealed sinus bradycardia with a first degree AV block.  Assessments were (1) chest pain with multiple risks of coronary artery disease, rule-out acute syndrome, and (2) hypertension.  An August 2006 myocardial perfusion scan shows no definitive evidence of a scar or ischemia to correlate with the Veteran's complaints of chest pain.

An echocardiogram taken at Southcrest Hospital in October 2007 shows evidence of mildly reduced LV systolic ejection fraction of 45-50 percent with no segmental wall motion abnormalities.  No significant ventricular heart disease was noted.  Chest x-rays were normal.  A diagnosis of non-cardiac chest pain was rendered.  

VA records dated in November 2007 indicate a history of a heart attack.  

An exercise tolerance test was conducted at the Oklahoma Heart Institute in February 2008 and it revealed the following:  (1) symptom limited exercise treadmill test without angina during testing, (2) negative electrocardiogram during exercise test for cardiac ischemia (3) normal heart rate response to exercise, and (4) diminished functional capacity for age; (5) normal heart rate recovery, post-exercise.   

In February 2008, the Veteran was afforded a VA-sponsored examination during which he reported a history of heart attack and congestive heart failure.  He stated that he had experienced angina, shortness of breath, and fatigue.  He reported having had 10 chest pain "attacks" in the past year.  He also stated that he had been diagnosed with a stroke and TIAs with headaches.  The examiner noted that the treadmill test was symptom-limited and without angina and EKG was negative for cardiac ischemia. The Veteran had a normal heart rate and blood pressure response to testing.  No pathology in the heart was found.

VA outpatient records dated in 2008 show the Veteran's complaints of chest pain, heaviness, and tightness.

In support of his claim, the Veteran submitted a September 2010 statement from 
J.D.R., D.O. associated with Utica Park Clinic, who stated that, upon review of his records, the Veteran has had a history of hypertension for some 25 years and that his hypertension very likely contributed to his chest pain.

According to VA Muskogee Cardiology notes dated in July 2013, Holter monitoring was indicated due to summary sinus rhythm with frequent PVCs. 

Pursuant to the January 2014 Board remand, the Veteran was afforded an additional VA examination.  On April 2014 VA examination, he had regular heart rate rhythm and sounds.  Auscultation of the lungs was clear. Peripheral pulses were normal.  There was no peripheral edema in the lower extremities.  Neither cardiac hypertrophy nor cardiac dilatation was present.  An EKG showed evidence of PVC non-specific intraventricular conduction delay.  Chest x-rays showed evidence of mild bilateral perihilar peribronchial thickening and apical fibrosis appearing chronic.  The echocardiogram was normal.  During the interview-based METs test, the Veteran denied any symptoms at any level of physical activity.  The examiner concluded that the Veteran does not have a current heart disability, aside from his hypertension.  The examiner explained that the Veteran's single PVC and conduction delay does not warrant a diagnosis and reiterated that there is no pathology to render a diagnosis.  The examiner concluded that claimed heart condition is less likely as not proximately due to or aggravated by service-connected hypertension, reasoning that examination and echocardiogram were within normal limits and no diagnosis made. 


IV.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287   (quoting 38 U.S.C. § 5107 (b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Analysis - Heart Disability Claim

The Board has reviewed all evidence of record and finds that the criteria to establish service connection for a heart disability, other than the already service-connected hypertension, are not met.  

Indeed, the initial question in any service connection claim is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  

In this case, the weight of the probative evidence is against a finding that the Veteran has a current diagnosed heart disability, other than the already service-connected hypertension.  The February 2008 and April 2014 examiners were unable to diagnose a heart disability, reasoning that the EKGs, examinations and echocardiograms, were within normal limits.  The EKG in 2008 was negative for cardiac ischemia, and although a PVC and conduction delay was shown on the April 2014 EKG, the examiner explained that those findings do not warrant a diagnosis.  The Board finds the VA medical opinions highly probative on the question of a current disability, as the medical examiners had the benefit of reviewing the Veteran's entire claims file at the time of each examination.   Moreover, the 2014 examiner had an opportunity to address the 2010 correspondence authored by Dr. J.D.R.  

In addition, the Board reviewed the remaining medical evidence of record, to include both VA and private records, and finds no diagnosed heart disability. 

The current record does contain multiple assessment of chest pain.  However, pain alone, without any clinically observable pathology, does not meet the current disability threshold criteria for VA compensation purposes.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Indeed, the diagnostic studies are negative for any pathology in the Veteran's heart, aside from hypertension.  The Board reiterates that no physician of record has diagnosed the Veteran with a heart disability, other than hypertension.  

The Veteran's specific reports of experiencing chest pain, tightness, and/or heaviness are considered competent evidence because those symptoms are capable of lay observation.  However, as a layperson, he is not competent to diagnose a disability in his heart, as such determination is beyond the capability of lay diagnosis and he is not shown to possess the requisite medical knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).

In summary, the Board concludes that the Veteran has not presented competent evidence showing that he has a current diagnosed heart disability, including any manifested by PVCs and/or non-specific intraventricular conduction delay, since the filing of the claim.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Because the threshold element of a current disability is not met, it is unnecessary to address the remaining elements necessary to establish a service connection claim.  

Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied. 

ORDER

Service connection for a heart disability, including any manifested by PVCs and/or non-specific intraventricular conduction delay, is denied.

REMAND

A medical addendum is needed to help clarify the etiology of claimed CVA, including TIAs.

Pursuant to the January 2014 Board remand, the Veteran was afforded an additional VA examination.  In this regard, after examining the Veteran in April 2014, the examiner concluded that the claimed CVA disability is less likely as not related to service.  The examiner reasoned that no diagnosis could be rendered, as examination was within normal limits.  In other words, no manifestations of a CVA were present.
However, a "current disability" need only be demonstrated at any time since the filing of the claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319   (2007). 

Although a CVA, including TIA, was not demonstrated during the April 2014 examination, there is evidence of a TIA since the filing of the claim.  Notably, VA Problem list dated in 2011 shows an assessment of TIA and April 2012 VA neurology consultation notes show an impression of a TIA with possible mild lacunar infarction in the right side with mild left-sided weakness, after he apparently had a stroke on March 3rd.  Accordingly, there is evidence of a CVA disability since the filing of the claim in 2010 and therefore a "current" disability is shown.  The etiology of the current disability must therefore be ascertained; as the Veteran's primary assertion is that it related to his service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from September 2014 to the present. 

2.  Then, return the claims file to the examiner who performed the April 2014 VA examination (or another suitable VA examiner if the identified examiner is unavailable) and request an addendum as to etiology of the Veteran's claimed CVA, including TIA's. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The need for the Veteran to be reexamined is left to the designee's discretion.



Although review of the claims file is imperative, attention is called to the following:

*October 2007 private medical evidence of a TIA.

* January 2010 VA addendum in which a staff physician stated "[t]his provider has told the patient on previous visits that I do not believe that his TIA's he has had are due to hypertension.  I cannot write a letter as requested."  

*September 2010 correspondence from J.D.R., D.O. associated with Utica Park Clinic in which it is stated that upon review of his records, the Veteran has had a history of hypertension for some 25 years and that his hypertension very likely contributed to his TIA's in pertinent part  See also, October 2011 correspondence from J.D.R., D.O.

*VA Problem List dated in 2011 showing diagnosis of TIA.

*April 2012 VA neurology consultation notes reflecting an assessment of a TIA with possible mild lacunar infarction in the right side with mild left-sided weakness.

*Medical treatise article submitted by the Veteran which addresses hypertension as a cause of stroke. 

* Please note that the Veteran has a current disability because since the filing of the claim the medical records show a diagnosis of a TIA.  (i.e., 2011 Problem List; April 2012 VA neurology consultation notes).   

THEN, the examiner is asked to respond to the following:

(a).  Determine whether any CVA, to include a TIA diagnosed since the filing of the claim, had its onset during service or is otherwise related to service.

(b).  Provide an opinion as to whether any CVA, to include a TIA diagnosed since the filing of the claim, is proximately due to, or caused by, his service-connected hypertension.

(c).  Provide an opinion as to whether any CVA, to include a TIA diagnosed since the filing of the claim, is chronically worsened or aggravated by service-connected hypertension. 

The examiner must reconcile any opinions with the relevant medical evidence and medical treatise article.

THE EXAMINER IS ADVISED that s/he must provide an explanation for any conclusions reached. 

3.  Thereafter, readjudicate the issue of entitlement to service connection for CVA, including TIA, on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


